Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.333-43613 and Registration Statement No.333-93211 of C3, Inc. on Form S-8, and in Registration Statement No.333-151255 and Registration Statement No.333-100883 of Charles& Colvard, Ltd. on Form S-8, of our report dated March31, 2009, relating to the financial statements of Charles& Colvard, Ltd. appearing in this Annual Report on Form 10-K of Charles& Colvard, Ltd. for the year ended December31, 2009. /s/ Deloitte & Touche LLP Raleigh, North Carolina March 26, 2010
